DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4-25-2022 have been fully considered but they are not persuasive.           The rejection of claim 8 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is only enabled for the electrolyte further comprising an additive comprising vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride, a phosphorus containing compound or a sulfur -containing compound in an amount of 0.1-2 wt%. This is taught in [0062] and claimed in claim 9.
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a lithium battery comprising an anode comprising a composite of a silicon and a graphite carbon compound a cathode comprising Li1.09Ni0.88Co0.08Mn0.04O2 and an electrolyte comprising 5-15 vol% EC,  EMC and LiPF6 and further comprises 1-10 vol% of FEC and a phosphorus containing compound comprising TPPa and a sulfur containing compound comprising DPhS and does not include a propionate solvent in the reply filed on 11-29-2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for M is independently present in an amount of 0 < (1-y) < 0.12 or wherein the total count of M is 0.02 < (1-y) < 0.12, does not reasonably provide enablement for M is independently present in an amount of 0 < (1-y) < 0. 3 or wherein the total count of M is 0.02 < (1-y) < 0. 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is because claim 1 has been amended to 0.88 < y < 0.98.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte further comprising an additive comprising vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride, a phosphorus containing compound or a sulfur -containing compound in an amount of 0.1-2 wt%, does not reasonably provide enablement for any amount of the additives comprising vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride, a phosphorus containing compound or a sulfur -containing compound to be present in the electrolyte. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0062].                                             Claim Objections
Claims 2 and 4 are objected to because of the following informalities:             Claim 2 is objected to because the claim should cite “further comprising an additive comprising fluoroethylene carbonate,”.             Claim 4 is objected to because the claim should cite “wherein the nonaqueous solvent further comprises dimethyl carbonate, ethyl methyl carbonate,… or a combination thereof”.          Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 2018-022247, translation) in view with Takijiri et al. (US 2016/0204414).            Jung et al. teaches on page 1, a battery comprising a positive electrode, a negative electrode and in the nonaqueous electrolyte. Jung et al. teaches in [0083], that the positive electrode comprises LiNixMn(1-x)O2 where 0 < x < 1. Jung et al. teaches on page 13, [0066-0068], that the nonaqueous electrolyte comprises a lithium salt and a nonaqueous organic solvent.  Jung et al. teaches in [0072], that the nonaqueous organic solvent can comprise ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, vinylene carbonate etc. or present in a mixture of two or more solvents and teaches in [0075], that ethylene carbonate can be present in an amount of 10-30% by weight [teaching 10-15 volume percent of EC]. Jung et al. teaches on page 44, [0085-0087], that the negative active material can comprise a carbonaceous material or a metal that can be alloyed with lithium such as silicon, etc.            Jung et al. teaches the claimed invention as explained above but does not specifically teach the positive active material comprise LiNi0.88-0.98Mn0.02-0.12O2.            Takijiri et al. teaches in claims 7-8, a battery comprising a cathode comprising Li0.9 < a < 1.2Nix > 0.89Mn1-xO2, where M is at least one selected from the group consisting of Mn, Co and Al, an anode and an electrolyte solution.  Takijiri et al. specifically teaches in [0047] a cathode comprising LiNi0.9Mn0.1O2. Takijiri et al. teaches in [0015], in the Examples that the electrolyte comprises 1 M LiPF6 in 1% by mass of VC and EC:EMC:DMC in a ratio of 30:30:40.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiNi0.9Mn0.1O2 instead of LiNixMn(1-x)O2 as the positive active material because Takijiri et al. teaches that this positive active material can be used in the cathode as explained above and one would expect therefore that this positive active material would function in a similar way and give similar results.           In addition, the presently claimed property of the lithium battery having a capacity retention of 80-88.4% after 200 charge-discharge cycles at 25° C; having a direct-current internal resistance of 105-180% after 200 charge-discharge cycles at 25° C and having a cell energy density of 600-900 watt-hours per liter would have obviously have been present once the Jung et al. in view with Takijiri et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 1, 4-7, 10, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2010/0015533) in view with Takijiri et al. (US 2016/0204414).            Deguchi et al. teaches a battery comprising a positive electrode, a negative electrode comprising graphite [0097] and a nonaqueous electrolyte. Deguchi et al. teaches in [0081-0082], that the positive electrode comprises LixNi1-yMyOz where M=Mn, etc. x= 0-1.2; y= 0-0.9 and z=2.0-2.3.  Deguchi et al. teaches in [0124], an electrolyte comprising EC:EMC:DMC (10:10:80) with 1 M LiPF6.           Deguchi et al. teaches the claimed invention as explained above but does not specifically teach the positive active material comprise LiNi0.88-0.98Mn0.02-0.12O2.            Takijiri et al. teaches in claims 7-8, a battery comprising a cathode comprising Li0.9 < a < 1.2Nix > 0.89Mn1-xO2, where M is at least one selected from the group consisting of Mn, Co and Al, an anode and an electrolyte solution.  Takijiri et al. specifically teaches in [0047] a cathode comprising LiNi0.9Mn0.1O2.            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiNi0.9Mn0.1O2 instead of LixNi1-yMnyOz as the positive active material because Takijiri et al. teaches that this positive active material can be used in the cathode as explained above and one would expect therefore that this positive active material would function in a similar way and give similar results.           In addition, the presently claimed property of the lithium battery having a capacity retention of 80-88.4% after 200 charge-discharge cycles at 25° C; having a direct-current internal resistance of 105-180% after 200 charge-discharge cycles at 25° C; having a cell energy density of 600-900 watt-hours per liter and the cathode having a current density of about 5.8-6.3 milliamphere-hours per square centimeter would have obviously have been present once the Obana et al. in view with Takijiri et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 1, 4-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (US 2007/0026311) in view with Takijiri et al. (US 2016/0204414).           Obana et al. teaches in claim 1, a battery comprising a cathode, an anode and an electrolyte and teaches in [0023], that the cathode comprises LiwNixCoyMnzM21-x-y-zO2-v where M2 does not have to be there, 0.9 < w < 1.1, 0 < x < 1, 0 < y < 0.7 and 0 < z < 0.5.  Obana et al. teaches in [0088], an electrolyte solution comprising 1.5 M LiPF6 in 1 weight percent of vinylene carbonate and 15 weight percent of ethylene carbonate, 12 weight percent of propylene carbonate, 5 weight percent of ethyl methyl carbonate and 67 weight percent of dimethyl carbonate.           Obana et al. teaches the claimed invention as explained above but does not specifically teach the positive active material comprise LiNi0.88-0.98Mn0.02-0.12O2.            Takijiri et al. teaches in claims 7-8, a battery comprising a cathode comprising Li0.9 < a < 1.2Nix > 0.89Mn1-xO2, where M is at least one selected from the group consisting of Mn, Co and Al, an anode and an electrolyte solution.  Takijiri et al. specifically teaches in [0047] a cathode comprising LiNi0.9Mn0.1O2.            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiNi0.9Mn0.1O2 instead of LiwNixCoyMnzM21-x-y-zO2-v as the positive active material because Takijiri et al. teaches that this positive active material can be used in the cathode as explained above and one would expect therefore that this positive active material would function in a similar way and give similar results.           In addition, the presently claimed property of the lithium battery having a capacity retention of 80-88.4% after 200 charge-discharge cycles at 25° C; having a direct-current internal resistance of 105-180% after 200 charge-discharge cycles at 25° C; having a cell energy density of 600-900 watt-hours per liter and the cathode having a current density of about 5.8-6.3 milliamphere-hours per square centimeter would have obviously have been present once the Obana et al. in view with Takijiri et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Taniguchi et al. (US 2007/0166623) teaches on page 4, example 1, a battery comprising a cathode comprising LiNi0.8Co0.15Al0.05O2; a negative electrode comprising spherical natural graphite powder and an electrolyte comprising 1M LiPF6 in EC/DMC/EMC in a volume ratio of 10:20:70.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727